NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 RITA MEDELLIN, On Behalf of Herself             No.    15-55174
 and All Others Similarly Situated,
                                                 D.C. No.
                 Plaintiff-Appellant,            3:11-cv-00701-BAS-BGS

   v.
                                                 ORDER*
 IKEA U.S.A. WEST, INC.,

                 Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                           Submitted January 11, 2017**
                              Pasadena, California

Before: TALLMAN and FRIEDLAND, Circuit Judges, and FABER,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable David A. Faber, Senior United States District Judge
for the Southern District of West Virginia, sitting by designation.
      Rita Medellin appeals the district court’s order decertifying her putative

class action alleging violations of California’s Song-Beverly Credit Card Act of

1971, Cal. Civ. Code § 1747.08. Medellin concedes that she alleged only a bare

procedural violation of the statute and suffered no other cognizable harm. A

plaintiff cannot “allege a bare procedural violation, divorced from any concrete

harm, and satisfy the injury-in-fact requirement of Article III.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1549 (2016). Because Medellin lacks standing, we vacate

the district court’s judgment and remand with instructions that the district court

dismiss this action without prejudice for lack of standing.

      The motions pending at docket numbers 22 and 37 are denied as moot. Each

party shall bear its own costs on appeal.

      VACATED AND REMANDED.




                                            2